[a10nagreementbetweenfsba001.jpg]
Exhibit 10(n) AGREEMENT Between AMERIPRISE BANK, FSB and AMERIPRISE CERTIFICATE
COMPANY Page 1 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba002.jpg]
AGREEMENT This Agreement (this “Agreement”) is made and entered into as of the
1st day of December, 2019 (the “Effective Date”) by and between Ameriprise Bank,
FSB, having its home offices at 707 2nd Avenue South, Minneapolis, Hennepin
County, MN 55402 (“Bank”) and Ameriprise Certificate Company, having offices at
707 2nd Avenue South, Minneapolis, Hennepin County, MN (“Company”). WHEREAS,
Bank and Company are both wholly owned subsidiaries of Ameriprise Financial,
Inc.; and WHEREAS, Bank and Company wish to engage each other regarding certain
Ameriprise Rewards fulfillment Services, as described herein; and WHEREAS, the
Parties intend that the Services to be provided as further defined herein will
be governed by the terms and conditions of this Agreement; and WHEREAS, the
Parties are affiliates for purposes of Sections 23A and 23B of the Federal
Reserve Act (12 U.S.C. §§ 371c – 371c-1) as implemented by Regulation W of the
Board of Governors of the Federal Reserve System (12 C.F.R. Part 223) and as
made applicable to the Bank by Section 11(a) of the Home Owners Loan Act (12
U.S.C. § 1468(a)) (together, the “Transactions with Affiliates Rules”). NOW,
THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Bank and Company agree as follows: Section 1. Definitions. As used in
this Agreement, the following terms shall have the meaning hereinafter defined:
“Applicable Law” means all laws, statutes, rules and regulations of any federal
or state government or body having jurisdiction over the Parties or that apply
to the Services. “Customer Information” shall have the meaning set forth in
Section 6(a). “Indemnified Parties” shall have the meaning set forth in Section
8. “OCC” means the Office of the Comptroller of the Currency. “Parties” means
both Ameriprise Bank, FSB and Ameriprise Certificate Company. “Party” means
either Ameriprise Bank, FSB or Ameriprise Certificate Company, as applicable.
“Party Data” means data and information supplied to Servicing Party by Receiving
Party for purposes of using the Services. “Receiving Party” means the Party that
obtains Services from Servicing Party pursuant to any Schedule. “Services” shall
have the meaning set forth in Section 2. “Servicing Party” means the Party that
provides Services to Receiving Party pursuant to this Agreement. Section 2.
Services. Page 2 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba003.jpg]
(a) Pursuant to the terms of the Co-brand Credit Card Agreement between Bank and
U.S. Bank National Association d/b/a Elan Financial Services dated February 13,
2019 (the “Card Agreement”), the Bank has agreed to establish and maintain a
rewards program throughout its term (“Rewards Program”) and has entered into an
agreement with a rewards program provider for the servicing and management of
the Rewards Program. (b) As part of the Rewards Program, the Bank makes
available a range of redemption options in exchange for points earned under the
Rewards Program. (c) As part of the available redemption options, the Company
agrees to support and provide a credit to a client’s existing certificate
account in exchange for the redemption of a defined value of rewards points
under the Rewards Program. Section 3. Fulfillment of Services. (a) The Parties
will use commercially reasonable efforts to perform their respective roles and
responsibilities under this Agreement. (b) The Parties shall assist each other
and provide information and assistance reasonably requested by a Party to
successfully effectuate the Services under this Agreement, to respond to any
inquiries or complaints from a Party or any of its customers, and to otherwise
ensure that Services are provided at a high level of quality in a cost-effective
manner. (c) In no event shall a Party engage in any activity in connection with
their roles and responsibilities under this Agreement that would violate
Applicable Law. (d) A Party shall promptly provide the other Party all such
information and reports as may be reasonably requested to audit, balance, verify
and reconcile its activities and compliance with the terms of this Agreement.
Section 4. Fees and Expenses. In connection with performance of the Services
outlined in this Agreement, Bank shall pay Company in an amount equal to the
credit made by Company into a client’s certificate account. Bank shall reduce
the client’s rewards points balance in the Rewards Program in an amount equal to
the credit provided by Company. Section 5. Records, Reports, and Audits. A
Servicing Party shall create and maintain accurate books and records for its
Services in accordance with Applicable Law and industry practice. A Servicing
Party shall make all records, reports (including internal audit reports and
independent, third- party audit reports) and other information created,
maintained and produced in connection with this Agreement available to Receiving
Party, its agents and regulatory authorities that have jurisdiction over
Receiving Party, and Servicing Party agrees to submit to and provide cooperation
and assistance to Receiving Party in connection with any examination of
Receiving Party conducted by such regulatory authorities. Also, at such times
and in such formats as Receiving Party shall reasonably request, Servicing Party
shall furnish Receiving Party with any and all statements and reports
customarily produced in connection with Services. In addition, at the end of
each month, Servicing Party shall provide, if applicable, a complaint resolution
log detailing any consumer complaints regarding Services (including copies of
any written complaints received) and the action taken to resolve such
complaints. Servicing Party shall be solely responsible for the expenses
associated with such recordkeeping, reports, statements and logs. Section 6.
Safeguarding Customer Information. Page 3 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba004.jpg]
(a) A Servicing Party acknowledges and agrees that, solely to enable Servicing
Party to perform its obligations pursuant to this Agreement, Receiving Party may
provide to Servicing Party “nonpublic personal information,” as such term is
defined in Section 509 of the Gramm-Leach-Bliley Act of 1999 and regulations
promulgated thereunder, and information and data derived therefrom, concerning
customers of Receiving Party (such Party Data being, collectively, “Customer
Information”). Servicing Party further acknowledges and agrees that it shall
have the right to use Customer Information solely to fulfill and perform its
obligations under this Agreement and otherwise comply with legal and regulatory
requirements applicable to Servicing Party. Servicing Party shall have no right
to use, reuse or disclose any Customer Information to any person or entity for
any reason not specifically permitted under this Agreement. Servicing Party
agrees to establish and maintain appropriate controls and measures designed to
ensure the security and confidentiality of Customer Information, to protect
against any anticipated threats or hazards to the security and integrity of such
information, and to protect against unauthorized access to or use of such
information, all designed to meet the guidelines set forth at 12 C.F.R. Part
170, Appendix B. Servicing Party further agrees to require any third-party
service provider utilized by Servicing Party in accordance with the terms of
this Agreement to also agree in writing to establish and maintain such controls
and measures and to maintain the confidentiality of Customer Information to the
same extent required of Servicing Party. Upon Receiving Party’s request,
Servicing Party shall promptly provide audit reports, written test results and
such other information reasonably requested by Receiving Party concerning its
compliance with this Section 6(a). If Receiving Party reasonably determines that
additional monitoring of Servicing Party’s information security measures is
appropriate, it may, upon reasonable notice, conduct an audit of Servicing Party
to determine whether Servicing Party is satisfying its obligations regarding
information security. Servicing Party shall promptly provide Receiving Party
with complete information regarding any failure of such controls and measures or
any security breach related to Customer Information. (b) Subject to Section 6(a)
above, the Parties agree that Party Data furnished by a Party to the other Party
shall be received in confidence and kept confidential by the other Party and
used by the other Party only for the purpose of providing or receiving Services
under this Agreement. The confidentiality obligations of this Section 6(b) do
not apply to the extent that such information (i) is already lawfully known to
the other Party when received; (ii) thereafter becomes lawfully known from other
sources; (iii) is disclosed to affiliates, auditors, agents, third party service
providers or counsel or is voluntarily disclosed to regulators or rating
agencies, provided that such entity or person has agreed in writing or is
required by law to keep such information confidential, or (iv) is required by
Applicable Law or court order to be disclosed by the other Party, provided that
prior notice of such disclosure (other than to its affiliates, auditors,
counsel, regulators or rating agencies) has been given to the other Party by the
Party required to make disclosure, when legally permissible, and the Party
required to make the disclosure shall (1) provide sufficient notice to permit
the other Party to take legal action to prevent the disclosure and (2) to the
extent reasonably practicable, cause the entity or person receiving such
information to keep it confidential. (c) Servicing Party shall retain Party Data
in accordance with Servicing Party’s then- prevailing record retention policy.
Servicing Party may, in conformity with such policy, dispose of media containing
Receiving Party data in any manner deemed appropriate by Servicing Party. (d)
Servicing Party shall maintain a business continuity plan, including plans for
disaster recovery, emergency preparedness and business resumption, all designed
in accordance with industry standards. Servicing Party shall be solely
responsible for the preparation, periodic testing, review and implementation of
disaster recovery, emergency preparedness and business resumption plans, and the
expenses associated with such plans. Such periodic testing shall occur at least
annually. Receiving Party reserves the right to review a copy of Servicing
Party’s disaster recovery, emergency preparedness and business resumption plans
and participate in such testing. Page 4 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba005.jpg]
(e) The Parties agree that all information provided to it in connection with
this Agreement from the other Party shall be considered confidential and
proprietary information (“Confidential Information”) and shall not be disclosed
to any third party without the prior written consent of the Party providing the
Confidential Information (the “Disclosing Party”). Confidential Information
shall include, without limitation: business operations, financial condition or
assets, including, but not limited to, technical, developmental, marketing,
analysis reports, sales, operating, performance, cost, know-how, documentation,
marketing strategies and targeting methods, business objectives, customer and
process information, computer programming techniques, and any record bearing
media containing or disclosing such information and techniques of the Disclosing
Party or its subcontractors or third party providers. Confidential Information
shall also include, without limitation the names, addresses, and demographic,
behavioral, and credit information relating to customers of the Bank. All
consumer report, credit information, and non-experience information from
customer applications will be treated as Confidential Information and shall not
be shared with third parties or the Bank’s corporate affiliates, subsidiaries or
parents of the Bank without the prior written consent of the Disclosing Party.
The Party receiving Confidential Information from the Disclosing Party shall use
Confidential Information only for the purpose of performing the terms of the
Agreement and shall not accumulate in any way or make use of Confidential
Information for any other purpose. Servicing Party shall ensure that only its
employees, authorized agents, or subcontractors who are on a strict “need to
know” such Confidential Information to perform this Agreement will receive
Confidential Information and that such persons agree to be bound by the
provisions of this Section and maintain the existence of this Agreement and the
nature of their obligations hereunder strictly confidential. In addition,
Servicing Party agrees that data coming from Receiving Party will be kept in a
secure, segregated manner. Receiving Party’s client information must be
restricted to authorized resources and users. Section 7. Termination and
Transition Services. (a) Term and Termination. The initial term of this
Agreement shall expire on [December 1, 2024] (the “Initial Expiration Date”) and
will automatically renew for a term that is five (5) years from such Initial
Expiration Date (for purpose of clarity, such initial renewal term would expire
on [December 1, 2029] and from each subsequent fifth anniversary of the prior
expiration date unless, in the case of any such renewal term, Company, on the
one hand, or Bank, on the other hand, have given the other written notice of
non-renewal at least two (2) years prior to the Initial Expiration Date (for
purposes of clarity, such date of notice being [December 1, 2022], or prior to
the expiration date of any subsequent renewal term of this Agreement. If none of
the Parties gives written notice of non-renewal at least two (2) years prior to
the end of a five-year renewal term, this Agreement shall automatically renew
for a successive five-year term at the end of such renewal term. Either Party
may terminate this Agreement upon 60 days’ prior written notice to the other
Party. In addition, either Party may terminate this Agreement upon written
notice to the other Party following a material breach by the other Party of an
obligation contained in this Agreement that is not cured within 30 days after
receipt of written notice of such breach. Notwithstanding anything in this to
the contrary, Bank may terminate this Agreement at any time upon written notice
to Company in the event the OCC formally objects to this Agreement. No Party may
terminate this agreement upon the commencement of a bankruptcy, insolvency,
liquidation or unwinding, or any other resolution proceeding with respect to
which a Party otherwise enters into liquidation or an orderly wind-down pursuant
to a resolution plan applicable to it, provided such Party continues to adhere
to its payment obligations under the Agreement. The termination of this
Agreement shall not release any Party from liability for any breach by it prior
to such termination of any covenant, agreement, obligation, representation or
warranty contained herein. All provisions of this Agreement relating to
indemnification, confidentiality (including Customer Page 5 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba006.jpg]
Information) and payment obligations that have accrued prior to termination
shall survive termination of this Agreement. Section 8. Indemnification. Each
Party shall indemnify, defend and hold harmless the other Party and such other
Party’s officers, employees, directors and agents (the “Indemnified Parties”)
from and against any and all losses, costs, expenses, fees, claims, damages,
liabilities and causes of action (including, but not limited to, reasonable
attorneys’ fees and disbursements) resulting or arising from its: (a) breach of
any representation, warranty, covenant or agreement contained in this or (b)
willful misconduct, fraud, criminal activity, intentional tort or negligence.
Section 9. Authority. Each of the Parties hereby represents that it is duly
authorized and empowered to execute, deliver, and perform this Agreement, that
its performance of its obligations hereunder does not conflict with or violate
any provision of Applicable Law, contract or other instrument to which it is a
Party, and that this Agreement is a valid and binding obligation enforceable
against such Party in accordance with its terms. Section 10. Miscellaneous. (a)
This Agreement, (whether now or hereafter existing), constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement. (b) The Parties agree that reasonable notice will be provided to the
other Party when either Party experiences a financial difficulty, significant
incident, service disruption, or significant change in strategy that could
affect the other Party’s performance under this Agreement. (c) This Agreement
shall be governed by the procedural and substantive laws of the State of
Minnesota without giving effect to any choice of law principles. Any claim or
action brought by one of the Parties in connection with this Agreement shall be
brought in the appropriate Federal or State court located in Hennepin County,
Minnesota. (d) The Parties acknowledge and agree that the relationship between
them is solely that of independent contractors, and nothing in this Agreement is
to be construed to constitute the Parties as employer/employee,
franchisor/franchisee, agent/principal, partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking. Nothing in this
Agreement shall be construed as if Company is performing management functions
for Bank or making management decisions for Bank. (e) This Agreement shall be
binding on the Parties and their respective successors and permitted assigns.
Except as expressly set forth in this Agreement, neither Party may assign this
Agreement without the prior written consent of the other Party; provided,
however, either Party may assign this Agreement to an affiliate without the
prior written consent of the other Party, provided that the assigning Party and
such affiliate execute an agreement under which such affiliate assumes the
assigning Party’s obligations and responsibilities under this Agreement. (f) The
Parties acknowledge and agree that Bank is a federal savings bank and is subject
to examination and regulation by the OCC and may be required to provide
notification to the OCC that it has entered into this Agreement. In addition,
Company acknowledges and agrees that its performance of Services on behalf of
Bank subjects it to OCC examination and oversight, and Company agrees to submit
itself to such examination and oversight to, among other things, permit the OCC
to (i) evaluate safety and soundness risks to Bank, (ii) assess Company’s
financial and operational viability to fulfill its obligation to provide the
Services, and (iii) evaluate Company’s compliance with Applicable Law related to
the Services. Page 6 of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba007.jpg]
(g) Notwithstanding any provision in this Agreement to the contrary, no Party
shall be liable to another Party to the extent fulfillment or performance of any
terms or provisions of this Agreement is delayed or prevented by an act of God,
war, act of terrorism, civil commotion, fire or other casualty, power outages,
general shortages of labor, materials or equipment, government regulations or
other cause beyond the reasonable control of such Party. (h) All notices to any
of the Parties are to be made in writing and are to be delivered by person, U.S.
Mail, courier, facsimile or electronic mail at the following points of contact:
If to the Bank: President Ameriprise Bank, FSB One World Trade Center – 78th
Floor New York, NY 10007 Facsimile Number: 212-437-8666 Electronic Mail Address:
abu.m.arif@ampf.com If to ACC: Treasurer Ameriprise Certificate Company 707 2nd
Ave S Minneapolis, MN 55474 Electronic Mail Address: jim.brefeld@ampf.com All
notices are deemed delivered and received upon receipt. Either Party may change
the address(es) or addressee(s) for notice hereunder upon written notice to the
other Party. (i) No waiver of any right under this Agreement shall be effective
unless in writing executed by the Party against which enforcement of such waiver
is sought. Any waiver shall be effective only for the specific circumstances
with respect to which the waiver was provided and shall in no way act as a
waiver of future rights. (j) No provision of this Agreement may be amended,
altered or modified unless agreed to in writing by both Parties. (k) If any
provision of this Agreement is held invalid, illegal, void or unenforceable by
reason of any rule of law, administrative order, judicial decision or public
policy, all other provisions of this Agreement shall nonetheless remain in full
force and effect. (l) The headings in this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof or thereof. (m) This Agreement shall be governed by
and construed in accordance with the laws of the State of Minnesota. (n) This
Agreement may be executed in one or more counterparts, each of which shall be an
original, and all of which shall constitute one and the same instrument. Page 7
of 8



--------------------------------------------------------------------------------



 
[a10nagreementbetweenfsba008.jpg]
(o) This Agreement (whether now or hereafter existing), shall supersede any and
all prior agreements thereto, representations and understandings between the
Parties, whether written or oral, with respect to the subject matter of this
Agreement. IN WITNESS WHEREOF, Bank and Company have caused this Agreement to be
executed on their behalf by their duly authorized officers as of the Effective
Date. AMERIPRISE CERTIFICATE COMPANY AMERIPRISE BANK, FSB By: /s/ James A.
Brefeld, Jr. By: /s/ Abu Arif Name: James A. Brefeld, Jr. Name: Abu Arif Title:
Treasurer Title: President and Chief Executive Officer Date: 12/9/2019 Date:
12/19/2019 Page 8 of 8



--------------------------------------------------------------------------------



 